DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of the priority document, KR 10-2018-0027291 (filed on March 8, 2018) and its English translation in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Thus, the instant applicant has the effective filing date March 8, 2018, which is benefited from the priority date of KR 10-2018-0027291.  The cited reference, Zhang (C. Zhang, Catalytic mechanism of graphene-nickel interface dipole layer for binder free electrochemical sensor applications, Nature Communications Chemistry, 2018 1:94, page 1-10, published on Dec. 10, 2018), is not qualify as prior art and all rejections in prior Office action are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, they are deemed novel and non-obvious over the prior art of record drawn to apparatus and method of making the apparatus as instantly claimed.  The limitation “wherein the complex includes a plurality of core-shell structures in which the second metal is a core and the hydroxide of the first metal is a shell, the core of each of the plurality of core-shell structures being isolated by the shell from the cores of other core-shell structures” in amended claims 1 and 11 is not obvious over the prior art.  The pertinent art, Wang (L. Wang, et al., Three-dimensional Ni(OH)2 nanoflakes/graphene/nickel foam electrode with high rate capability for supercapacitor applications, International Journal of Hydrogen Energy 2014 (39), page 7876-84) teaches an electrode (Fig. 1: Ni(OH)2/G/NF supercapacitor electrode) comprising a substrate (Fig. 1: graphene/nickel foam); and a complex (Fig. 1: Ni(OH)2 nanoflakes) comprising a hydroxide of the first metal Ni.  The pertinent art, Yang (L. Yang, Graphene-Supported Ag-Based Core- Shell Nanoparticles for Hydrogen Generation in Hydrolysis of Ammonia Borane and Methylamine Borane, Applied Materials & Interfaces, 2013(5), page 8231-40), teaches a graphene-supported Ag@M (M being a metal Co, Ni, or Fe) core-shell nanoparticles ([Abstract]  lines 1-2), with the metal M as the shell and Ag as the core (Fig. 1(a-d)).  It is not obvious to one of ordinary skill in the art to substitute the Ni(OH)2 nanoflake with the plurality of core-shell structure of Ag@M/graphene NPs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                       

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795